12-3509
    Saleh v. Lynch
                                                                                  BIA
                                                                          A091 317 588


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 22nd day of December, two thousand fifteen.

    PRESENT:
             BARRINGTON D. PARKER,
             PETER W. HALL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    HASSAN AHMED SALEH,
             Petitioner,

                     v.                                    12-3509
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Shahla Khan, New York, N.Y.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Shelley R. Goad, Assistant
                                  Director; Tim Ramnitz, Attorney,
                                  Office of Immigration Litigation,
                                  United States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of

decisions of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DISMISSED in part and DENIED in part.

    Hassan Ahmed Saleh, a native and citizen of Yemen,

seeks review of the March 26, 2012, and August 9, 2012,

decisions of the BIA denying his third motion to reopen

immigration proceedings and a subsequent combined motion for

reconsideration and reopening, respectively.     In re Hassan

Ahmed Saleh, No. A091 317 588 (B.I.A. Mar. 26, 2012; Aug. 9,

2012).     We assume the parties’ familiarity with the

underlying facts and procedural history of this case.

    We dismiss the petition to the extent it challenges the

BIA’s March 26, 2012, decision.     We lack jurisdiction to

review that decision because the petition for review was not

timely filed from that decision.     See 8 U.S.C. § 1252(b)(1)

(setting forth 30-day deadline for filing a petition for

review).

    We deny the petition as to the August 9, 2012 decision.

A motion to reconsider must specify errors of fact or law in

the BIA’s decision and be supported with pertinent

authority.     See 8 U.S.C. § 1229a(c)(6)(C); 8 C.F.R.

§ 1003.2(b)(1); Ke Zhen Zhao v. U.S. Dep’t of Justice, 265

                                2
F.3d 83, 90 (2d Cir. 2001).   In his motion to reconsider,

Saleh identified no facts or law that the BIA had overlooked

in denying his third motion to reopen.   Therefore, the BIA

did not abuse its discretion in denying the motion.     See Ke

Zhen Zhao, 265 F.3d at 90 (providing that a motion to

reconsider must identify the errors of fact or law in the

BIA’s decision).

    Saleh only objected to the BIA’s determination that his

unauthenticated evidence was insufficient to establish

changed country conditions.   As the BIA found, the letter

Saleh submitted with the third motion to reopen was not

notarized and discussed a feud that began in 1995.

Therefore, it did not support a finding that conditions in

Yemen had worsened since Saleh’s 2001 merits hearing, as

would be needed to excuse the time and number limitations on

his motion to reopen.   See 8 U.S.C. § 1229a(c)(7)(A), (C);

Matter of H-L-H & Z-Y-Z, 25 I. & N. Dec. 209, 215 (B.I.A.

2010) (giving diminished evidentiary weight to letters from

relatives because they were “interested witnesses who were

not subject to cross-examination”), rev’d on other grounds

by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012); see

also Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,


                              3
342 (2d Cir. 2006) (noting that the weight accorded to the

applicant’s evidence lies largely within the discretion of

the agency).

    Moreover, because Saleh’s final motion relied on new

evidence, the BIA also construed the motion as a fourth

motion to reopen.    The BIA did not abuse its discretion in

denying reopening; the March 2012 letter purportedly from

Saleh’s cousin was not signed or notarized, and gave no

assurance of the author’s identity.    See Matter of H-L-H &

Z-Y-Z, 25 I. & N. Dec. at 215; see also Xiao Ji Chen, 471
F.3d at 342.   Additionally, this letter discussed an ongoing

feud between the Saleh and Alaaraj families and thus did not

show any change in conditions in Yemen.    See 8 U.S.C.

§ 1229a(c)(7)(C)(ii).

    Finally, although Saleh argues that the BIA overlooked

a country conditions report on Yemen with respect to the

danger his family would face due to Islamic fundamentalism

and anti-American bias in Yemen, Saleh did not raise any

arguments before the BIA regarding these alleged country

conditions.    Therefore, the arguments have not been

preserved for review.    See Foster v. INS, 376 F.3d 75, 78

(2d Cir. 2004).



                               4
    For the foregoing reasons, the petition for review is

DISMISSED in part and DENIED in part.

    In addition, the pending motion for remand filed on

March 24, 2015 is DENIED as any new evidence or request for

a new form of relief should be presented to the BIA through

a motion to reopen.   See Xiao Xing Ni v. Gonazles, 494 F.3d
260, 269 (2d Cir. 2007).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5